EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1, line 6		replace “the total” with “a total”
Claim 1, line 15	replace “the number” with “a number”
Claim 1, line 16	replace “the number” with “a number”
Claim 1, line 17	replace “the total” with “a total”
Claim 1, line 22	replace “the total” with “a total”

Claim 4, line 3		replace “the total” with “a total”




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1 and 4-11 are allowed over the closest references cited below.

The present invention is drawn to a polymer comprising two or more kinds of constitutional units containing an alkyl group having 14 or more and 30 or less carbon atoms, wherein proportions of the number of the two or more kinds of constitutional units containing an alkyl group having 14 or more and 30 or less carbon atoms are each 20% or more, with respect to 100 % of a total number of all constitutional units containing an alkyl group having 14 or more and 30 or less carbon atoms,  wherein the polymer comprises a constitutional unit (A) derived from ethylene, a constitutional unit (B) represented by formula (1), and optionally comprises at least one constitutional unit (C) selected from the group consisting of a constitutional unit represented by formula (2) and a constitutional unit represented by formula (3), 
         
    PNG
    media_image1.png
    118
    243
    media_image1.png
    Greyscale
               
    PNG
    media_image2.png
    100
    244
    media_image2.png
    Greyscale
      

                                                  
    PNG
    media_image3.png
    60
    238
    media_image3.png
    Greyscale
 
wherein a proportion of a number of the constitutional unit (A) is 70 % or more and 99 % or less and a proportion of a number of the constitutional unit (B) and the constitutional unit (C) in total is 1 % or more and 30 % or less, with respect to 100 % of a total number of the constitutional unit (A), the constitutional unit (B) and the constitutional unit (C), and wherein a proportion of the number of the constitutional unit (B) is 1 % or more and 100 % or less and a proportion of the number of the constitutional unit (C) is 0 % or more and 99 % or less, with respect to 100 % of a total number of the constitutional unit (B) and the constitutional unit (C), and an enthalpy of fusion of the polymer observed within a temperature range of 10 ºC or higher and lower than 60 ºC in differential scanning calorimetry is 30 J/g or more.  See claims for full details.


Hayes et al. (US 5,656,692) teaches transesterification of an ethylene methyl acrylate copolymer with 1-undecen-1-ol.  Reference does not teach claimed polymer having two or more kinds of constitutional units containing an alkyl group having 14 or more and 30 or less carbon atoms  
Garcia Castro et al. (US 9,574,146) discloses a process of preparing a copolymer of behenyl acrylate (technical mixture of 4055 wt % C18, 15 wt % C20 and 35-45 wt % C22 acrylates) and 2-propyleheptyl acrylate in the presence of ethylene-vinyl acetate copolymer.  
Feustel et al. (US 2019/0002779) discloses a process of preparing a copolymer of behenyl acrylate (technical mixture of 43 wt % C18, 11 wt % C20 and 33 wt % C22 acrylates) and 2-dodecylhexyldecyl acrylate in the presence of ethylene-vinyl acetate copolymer.  
None of the latter references teaches the polymer described in instant claims wherein a proportion of a number of the constitutional unit (A) is 70 % or more and 99 % or less and exhibiting an enthalpy of fusion within a temperature range of 10 ºC or higher and lower than 60 ºC of 30 J/g or more.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        January 4, 2021